  Case 16-29608         Doc 34     Filed 12/10/18 Entered 12/10/18 09:07:33              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-29608
         SHANDRA Y OUTLAW

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/16/2016.

         2) The plan was confirmed on 11/23/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-29608       Doc 34       Filed 12/10/18 Entered 12/10/18 09:07:33                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $14,185.00
       Less amount refunded to debtor                           $640.00

NET RECEIPTS:                                                                                  $13,545.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,750.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $593.19
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,343.19

Attorney fees paid and disclosed by debtor:                 $250.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ARGON                           Unsecured      3,830.00            NA              NA            0.00       0.00
Caine & Weiner                  Unsecured         228.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      3,762.00       3,827.13        3,827.13          15.17       0.00
CAPITAL ONE BANK USA            Unsecured      2,158.00       2,201.35        2,201.35           0.00       0.00
CAPITAL ONE BANK USA            Unsecured         763.00        802.23          802.23           0.00       0.00
CARMAX AUTO FINANCE             Secured        8,775.00     12,404.85         8,775.00      4,590.74     542.27
CARMAX AUTO FINANCE             Unsecured      2,865.00            NA         3,629.85           0.00       0.00
CERASTES LLC                    Unsecured      6,079.00       6,232.70        6,232.70          15.77       0.00
COMMONWEALTH EDISON             Unsecured         400.00        799.46          799.46           0.00       0.00
COMMONWEALTH EDISON             Unsecured         150.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        4,814.00       2,783.32        2,783.32      2,757.29     174.22
FOUNDATION EMERGENCY SER        Unsecured         163.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      3,083.00       3,178.75        3,178.75           0.00       0.00
LITTLE COMPANY OF MARY HOSPIT   Unsecured         296.00           NA              NA            0.00       0.00
LITTLE COMPANY OF MARY HOSPIT   Unsecured         203.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured         175.00        216.54          216.54           0.00       0.00
MIDLAND FUNDING                 Unsecured      1,444.00       1,511.03        1,511.03           0.00       0.00
MIDLAND FUNDING                 Unsecured         412.00        412.94          412.94           0.00       0.00
MIDLAND FUNDING                 Unsecured      2,495.00       2,577.49        2,577.49           0.00       0.00
OPPORTUNITY LOANS               Unsecured         524.00        235.59          235.59           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         105.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         500.00        679.82          679.82           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         468.00        428.22          428.22           0.00       0.00
PREMIER BANK CARD               Unsecured         885.00           NA              NA            0.00       0.00
RESURGENT CAPITAL SERVICES      Unsecured      2,604.00       2,639.07        2,639.07           0.00       0.00
RESURGENT CAPITAL SERVICES      Unsecured      2,246.00       2,032.05        2,032.05           0.00       0.00
RESURGENT CAPITAL SERVICES      Unsecured      1,942.00     20,665.66         2,065.66           0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured    248,333.00    279,154.47         2,458.56      1,106.35        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-29608         Doc 34      Filed 12/10/18 Entered 12/10/18 09:07:33                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,775.00          $4,590.74           $542.27
       All Other Secured                                  $2,783.32          $2,757.29           $174.22
 TOTAL SECURED:                                          $11,558.32          $7,348.03           $716.49

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,928.44          $1,137.29              $0.00


Disbursements:

         Expenses of Administration                             $4,343.19
         Disbursements to Creditors                             $9,201.81

TOTAL DISBURSEMENTS :                                                                      $13,545.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
